Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, defines a clamp horizontal plateau, this is a double inclusion error since the clamp horizontal plateau was already defined in claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golden (USPN 7,922,021).

With respect to claim 2, Golden  wherein the frustum portion (722) includes at least one of (i) a pyramidal frustum portion, (ii) a conical frustum portion, (iii)(see side view of fig. 12) a spherical frustum portion, or (iv) any combination of (i), (ii) and (iii).  
With respect to claim 3, Golden clamp (76) is constructed to support a dish (a tray is disclosed, but not shown in this embodiment fig. 10-12).
With respect to claim 4, Golden  clamp (76) further comprising: a clamp top opening (92); and a clamp bottom opening (bottom of the frustum portion).
With respect to claim 5, Golden  wherein clamp top opening (92) is formed in any one of a radial shape, an oval shape, a round shape (round shown fig. 10), or a rounded shape.  
With respect to claim 6, Golden wherein the clamp top opening (92) generally conforms to a shape of a portion of a 
With respect to claim 7, Golden the cover shell (78) including a cover shell horizontal plateau (88) and the clamp (76) including a clamp horizontal plateau (86) having a shape corresponding generally to the shape of the cover shell horizontal plateau (86).
With respect to claim 8, Golden  wherein the clamp (76) further includes a dish coupler (the edge of the flange trap (82) constructed to releasably engage (‘engage’ is very broad language ) with a dish (the tray).  
With respect to claim 9, Golden the cover shell (78) including a downstanding lip (94) extending from a cover shell horizontal plateau (88); and the clamp (76) including an upstanding lip (vertical sides of 86) extending from a clamp horizontal plateau (86), and wherein, when the cover shell (78) is closed over the clamp (76), the downstanding lip (94) operates as a skirt surrounding upstanding lip (vertical sidewall of 86)).  
With respect to claim 10, Golden, wherein the dish coupler (82) is located above the clamp horizontal plateau (86) (perspective is from fig. 12 upside down ). 

With respect to claim 12, Golden  the cover shell (78) releasably secured to the clamp (76) using a locking mechanism (96,98).
With respect to claim 13, Golden shows the locking mechanism (96,98) including a male element (98) formed on the clamp horizontal plateau (76) and adapted to be received in female element (96) formed on a corresponding location on the cover shell horizontal plateau (88) of the cover shell (78).  
With respect to claim 14, Golden, the male element (98) and the female element (96) constructed to be in snap engagement to securely lock the cover shell (78) to clamp (76).  
With respect to claim 15, Golden wherein the lid (74) is made of a first material (plastics) and dish (the tray, disclosed as cardboard among other materials) is made of a second material, wherein the first material and the second material have different thermal expansion properties. (Cardboard trays have a different thermal expansion properties from plastics)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736